Journal Entries (1821-25): Journal 3: (1) Commission to take deposition allowed, etc. *p. 243; (2) continued *p. 263; (3) motion for judgment for execution granted *p. 350; (4) motion to set aside supersedeas *p. 430; (5) supersedeas set aside, motion to set aside judgment *p. 505. Journal 4: (6) Motion to set aside judgment or for leave to defend MS p. 53; (7) motion to set aside judgment, etc., overruled MS p. 69.
Papers in File: (i) Precipe for scire facias; (2) writ of scire facias and acknowledgment of service; (3) interrogatories to John Barclay and commission to take his deposition; (4) declaration; (5) plea of payment; (6) *209copy of interrogatories to, and affidavit of John Barclay; (7) motion for judgment; (8) precipe for execution fi. fa.; (9) writ of fi. fa. and return; (10) affidavit for supersedeas, allowance; (11) affidavit of Richard Smyth; (12) affidavit of Samuel T. Sutliff; (13) writ of supersedeas; (14) deposition of John Barclay; (15) receipt for notes and due bills.
1821 Calendar, MS p. 85. Recorded in Book B, MS pp. 175-79.